December 6,      2015

 The (£-6urfOof Cr irain's 1 Ap p ea-lfs
 ATTN: Office of^tVe Clef* "^
<P .0 ..Box >2 308'^-C^ -'"'"
.Austin, 'Jexas<78711-2 308
 RE:Perez      v.    State,   PD-0728-15
                          COA      #    12-14-00116-CR
                          Trial         Court No.   18,373

 Dear Clerk,
        I am uriting          to       inquire   into the Status of the above styled
 and   numbered       cause   on       P.D.R.    Please   foruard   to   me   at   the    belou
 enlisted address the notification of status in my case.
 Sincerely,




J^£&±
£3o8e Di£*z Perez
 TDCD-ID # 01951217
 Eastham      Unit
                                                                                RECEIVED IN
 2665 Prison Road '# 1
 Lovelady, Texas 75851                                                   COURT OF CRIMINAL APPEALS

 cc/   file                                                                   DEC 1h 2015
                                                                          Abel Acosta, Clerk